Name: Commission Regulation (EC) No 88/2001 of 17 January 2001 derogating, for the 2000/01 marketing year, from certain provisions of Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: Europe;  economic policy;  deterioration of the environment;  plant product;  European Union law
 Date Published: nan

 Avis juridique important|32001R0088Commission Regulation (EC) No 88/2001 of 17 January 2001 derogating, for the 2000/01 marketing year, from certain provisions of Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 014 , 18/01/2001 P. 0014 - 0015Commission Regulation (EC) No 88/2001of 17 January 2001derogating, for the 2000/01 marketing year, from certain provisions of Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 2702/1999(2), and in particular Article 4(5) thereof,Whereas:(1) For the purposes of granting the aid for flax and hemp referred to in Article 4 of Regulation (EEC) No 1308/70, Commission Regulation (EEC) No 1164/89(3), as last amended by Regulation (EC) No 1313/2000(4), lays down conditions whereby areas may be deemed to have been harvested. Article 8(1) of that Regulation sets a time limit for lodging aid applications for flax and hemp. During the 2000/01 marketing year exceptional circumstances have delayed the harvest and affected its quality in some areas. To take account of this particular situation, special conditions applicable to the 2000/01 marketing year harvest in the areas concerned should be provided for.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1The first subparagraph of Article 4(a) of Regulation (EEC) No 1164/89 notwithstanding, in the zones set out in the Annex, areas affected by floods making the operation defined in that provision impossible may, to the exclusion of all others, be deemed to have been harvested in respect of the 2000/01 marketing year, provided that they have been completely sown and normal cultivation work has been carried out on them and it is proved to the satisfaction of the Member State that the end of the growing cycle of the crop is the result of the aforementioned floods.Article 2Article 8(1) of Regulation (EEC) No 1164/89 notwithstanding, for the 2000/01 marketing year, aid applications for the areas deemed to have been harvested within the meaning of Article 1 of this Regulation may be lodged no later than 30 April 2001.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 146, 4.7.1970, p. 1.(2) OJ L 327, 14.12.1999, p. 7.(3) OJ L 121, 29.4.1989, p. 4.(4) OJ L 148, 22.6.2000, p. 34.ANNEXThe following zones in the United Kingdom: South-West, Wessex, South-East, East Midlands, North-East, North Mercia, South Wales, Scotland.